Citation Nr: 1730482	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for prostate cancer residuals, status-post radical prostatectomy, since May 26, 2010.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Air Force from September 1962 to September 1966. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Indianapolis, Indiana, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran's July 2017 informal hearing presentation (IHP) states that his prostate cancer residuals have worsened since his last VA examination in August 2013. Therefore, remand is necessary to obtain an updated examination.

The Veteran was afforded a VA audiological examination in September 2010. The medical opinion is inadequate, however, as the examiner provided a negative nexus opinion based on the length of time between service separation and the date of the examination and "because the [V]eteran's history of 38 years of occupational noise exposure cannot be sep[a]rated out from his history of military noise exposure." Remand is necessary to obtain an adequate opinion.

The case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to obtain an opinion as to the current nature of his all prostate cancer residuals. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should (1) state all residuals associated with the Veteran's prostate cancer and status-post radical prostatectomy and (2) indicate the severity of each.

2.  Return the file to the VA examiner who conducted the September 2010 audiological examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of his bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's bilateral hearing loss was caused by in-service noise exposure.

b.  whether the Veteran's bilateral hearing loss manifested to a compensable degree within one year of service separation.

The examiner's attention is drawn to the following:

*Service treatment records (STRs):

--August 1962 physical examination for service entrance which states that the Veteran scored 15/15 bilaterally on a whisper test and on which the Veteran's hearing was designated a 1 on the PULHES profile. VBMS Entry 9/4/2014, p. 35.

--April 1964 examination report which includes audiometric testing indicating normal hearing and on which the Veteran's hearing was designated a 1 on the PULHES profile. VBMS Entry 9/4/2014, p. 43.

--July 1966 physical examination for service separation which includes audiometric testing indicating normal hearing and on which the Veteran's hearing was designated a 1 on the PULHES profile. VBMS Entry 9/4/2014, p. 48.

*January 2004 private treatment record indicating treatment for right ear complaints and which diagnosed right ear hearing impairment and right ear abnormal sounds. VBMS Entry 10/5/2010, p. 29-30.

*September 2010 VA audiological examination during which the Veteran reported hearing difficulty beginning in the early 1960s and getting progressively worse since that time, during which he reported in-service and post-service noise exposure, and at which he was diagnosed with bilateral sensorineural hearing loss.

3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




